                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION

                                       NO. 2:11-CV-44-FL


 BEACH MART, INC.,                               )
                                                 )
                        Plaintiff,               )
                                                 )
       v.                                        )
                                                            MEMORANDUM OPINION
                                                 )
 L&L WINGS, INC.,                                )
                                                 )
                        Defendant.               )



       This matter came before the court for trial commencing November 2, 2020. The court

memorializes herein reasons for denying Beach Mart Inc.’s (“Beach Mart”) request for a jury

instruction and verdict form question on punitive damages.


                                     COURT’S DISCUSSION

       Although Beach Mart requested punitive damages in its operative amended complaint, it

did not include its request for punitive damages in its pretrial order, trial brief, or proposed jury

instructions. On November 12, 2020, after Beach Mart had finished its case-in-chief, and L&L

Wings, Inc. (“L&L Wings”) had called its final witness, Beach Mart requested a jury instruction

and attendant verdict form question on punitive damages. The court denied this request, finding

that Beach Mart waived punitive damages by failing to include them in its pretrial order. See Fed.

R. Civ. P. 16(d) (“[The pretrial] order controls the course of the action unless the court modifies

it.”); Rockwell Int’l Corp. v. United States, 549 U.S. 457, 474 (2007) (“[C]laims, issues, defenses,

or theories of damages not included in the pretrial order are waived even if they appeared in the

complaint, and, conversely, the inclusion of a claim in the pretrial order is deemed to amend any



            Case 2:11-cv-00044-FL Document 638 Filed 11/16/20 Page 1 of 2
previous pleadings which did not include that claim.”) (internal citation omitted) (emphasis

added); McLean Contracting Co. v. Waterman Steamship Corp., 277 F.3d 477, 480 (4th Cir. 2002)

(“Failure to identify a legal issue worthy of trial in the pretrial conference or pretrial order waives

the party’s right to have that issue tried.”); Morales v. Turman, 535 F.2d 864, 868 (5th Cir.

1976), rev’d on other grounds, 430 U.S. 322 (1977) (“The pretrial order supersedes the pleadings

and becomes the governing pattern of the lawsuit. It may thus be relied upon as an indicator of

the nature of the relief sought for purposes of determining whether a three-judge court is

required.”). At this late stage of the proceedings, allowing Beach Mart to pursue punitive damages

would result in substantial prejudice to L&L Wings, where L&L Wings tried this case under the

reasonable belief that Beach Mart was not seeking punitive damages. Accordingly, Beach Mart’s

request is denied.


                                          CONCLUSION

       Based on the foregoing, Beach Mart’s request for a jury instruction on punitive damages

and a related verdict form question is DENIED.

       SO ORDERED, this the 16th day of November, 2020.




                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                   2

          Case 2:11-cv-00044-FL Document 638 Filed 11/16/20 Page 2 of 2
